J-S50005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37



COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

GREGORY B. BARTUCCI

                           Appellant                  No. 1686 MDA 2015


              Appeal from the Judgment of Sentence July 8, 2015
      in the Court of Common Pleas of Lancaster County Criminal Division
                       at No(s): CP-36-CR-0001286-2014


BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                FILED NOVEMBER 18, 2016

        Appellant filed a pro se “Motion-Application for: (A) leave to proceed

pro se on direct appeal; (B) dismissal of assigned counsel; (C) to strike any

prospective merits brief submitted by [counsel]; (D) leave to file 1925(a)[1]

statement nunc pro tunc and; (E) leave to file extended length brief.” We

remand this case for a hearing pursuant to Commonwealth v. Grazier,

713 A.2d 81 (Pa. 1998).2


*
    Former Justice specially assigned to the Superior Court.
1
 Appellant referenced Pa.R.A.P. 1925(a), when he intended Rule 1925(b).
See Defendant-Appellant’s Motion, 10/13/16, at 7.
2
  Pursuant to Grazier, “when an appellant requests pro se status after his
counsel has filed an appellate brief, the request is untimely.” Id. at 82
(citation omitted). On September 23, 2016, counsel filed an advocate’s
brief. On October 13, 2016, the instant motion was received by this Court.
J-S50005-16


        A criminal appellant has a constitutional right to counsel on direct

appeal. Commonwealth v. Wrecks, 931 A.2d 717, 722 (Pa. Super. 2007).

“When a waiver of the right to counsel is sought at . . . the appellate stages,

an on-the-record determination should be made that the waiver is a

knowing, intelligent, and voluntary one.” Grazier, 713 A.2d at 82. Thus,

we remand this case for proceedings consistent with the foregoing.

        The trial court is to conduct a Grazier hearing within thirty days. We

direct the Prothonotary to enter a new briefing schedule based upon the

outcome of the Grazier hearing.

        Case remanded. Jurisdiction retained.

        Judge Mundy did not participate in the consideration or decision of this

case.




However, the verification is dated August 20, 2016. In an abundance of
caution, based upon the prisoner mailbox rule, we will consider the motion
timely. See Commonwealth v. Chambers, 35 A.3d 34, 38 (Pa. Super.
2011 (holding “a pro se prisoner’s document is deemed filed on the date he
delivers it to prison authorities for mailing”) (citation omitted)).



                                      -2-